ALD-007                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3493
                                       ___________

                           IN RE: THOMAS THORNDIKE,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-15-cv-02014)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  October 13, 2016
              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                            (Opinion filed: November 1, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Thomas Thorndike seeks a writ of mandamus pursuant to 28 U.S.C. §

1651, to compel the United States District Court for the District of New Jersey to issue a

ruling on his habeas petition filed pursuant to 28 U.S.C. § 2241.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       Thorndike filed his petition in March 2015. The Government filed a response to

the habeas petition in June 2015, to which Thorndike replied later that same month. At

the time Thorndike submitted his mandamus petition to this Court, his habeas petition

had been ripe and pending for about fourteen months. However, the record reflects that

the District Court denied habeas relief by a Memorandum Opinion and Order entered

September 8, 2016, prior to the Clerk’s receipt of Thorndike’s motion for leave to

proceed with this proceeding in forma pauperis. As the District Court has ruled on the

habeas petition, Thorndike has received the relief sought in his mandamus petition. Thus,

we will dismiss the petition as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d

690, 698-99 (3d Cir. 1996).

       If Thorndike wishes to seek appellate review of the District Court’s adverse

decision with respect to his habeas petition, he should file his notice of appeal in the

District Court within the time period set forth in Fed. R. App. P. 4(a)(1)(B).




                                              2